AMENDMENT NO. 6 TO
AMENDED AND RESTATED CREDIT AGREEMENT

        THIS AMENDMENT NO. 6 TO AMENDED AND RESTATED CREDIT AGREEMENT, dated as
of December 29, 2004 amends and supplements the Amended and Restated Credit
Agreement dated as of April 14, 2000, as amended to date (as so amended, the
“Credit Agreement”) among Ladish Co., Inc., a Wisconsin corporation (the
“Company”), the financial institutions party thereto (the “Lenders”) and U.S.
Bank National Association (formerly Firstar Bank, National Association), as
agent for the Lenders (in such capacity, the “Agent”).


RECITAL

        The Company, the Lenders and the Agent desire to amend the Credit
Agreement as provided below.


AGREEMENTS

        In consideration of the promises and agreements contained in the Credit
Agreement, as amended hereby, the Company, the Lenders and the Agent agree as
follows:

          1.       Definitions and References. Capitalized terms not defined
herein have the meanings assigned in the Credit Agreement. Upon the satisfaction
of the conditions set forth in section 4 below, all references to the Credit
Agreement contained in the Loan Documents mean the Credit Agreement as amended
by this Amendment No. 6 to Amended and Restated Credit Agreement (“Amendment No.
6”). This Amendment No. 6 is a Loan Document.


        2.       Amendments to Credit Agreement.

            (a)        The defined term “Revolving Note Maturity Date” in
Section 1 of the Credit Agreement is amended by deleting the date “December 29,
2004” and replacing it with the date “December 28, 2005".

            (b)        Section 6.12 (Indebtedness to Capitalization Ratio) of
the Credit Agreement is deleted in its entirety.

            (c)        Section 6.13 of the Credit Agreement is amended in its
entirety to read as follows:

          6.13 Minimum Net Earnings. Permit the Borrower’s Net Earnings as of
the end of any fiscal quarter to be less than $1.00 (calculated for the four
fiscal quarter period ending on the date of determination).


        3.       Level of Revolving Loan Commitment; Modification of
Percentages. The parties agree that as of the effective date of this Amendment
No. 6:

            (a)        The aggregate Revolving Loan Commitment shall remain
$25,000,000; and

            (b)        The Percentage and Revolving Loan Commitment of each
Lender shall remain as set forth opposite its signature to this Amendment No. 6.

X-3

--------------------------------------------------------------------------------

        4.       Closing Conditions. This Amendment No. 6 shall become effective
upon its execution and delivery by the parties hereto and receipt by the Agent
of:

            (a)       Secretary’s Certificate. A certificate of the Secretary of
the Company to the effect that there have been no amendments to the Articles of
Incorporation or By-Laws of the Company since the most recent date on which
copies thereof were furnished to the Agent.

            (b)       Other Documents. Such other documents relating to the
transactions contemplated by this Amendment No. 6 as the Agent shall reasonably
request.

        5.       Representations and Warranties. The Company represents and
warrants that:

            (a)        The execution and delivery by the Company of this
Amendment No. 6 and the performance by the Company under the Credit Agreement,
as amended hereby, (i) are within its corporate power, (ii) have been duly
authorized by all necessary corporate action on the part of the Company, (iii)
do not violate any provision of the Articles of Incorporation or By-Laws of the
Company, (iv) do not violate any provision of or constitute a default under any
existing law, rule or regulation of any governmental authority or agency, any
order or decision of any court binding upon the Company or the terms of any
agreement, restriction or undertaking to which the Company is a party or by
which it is bound or (v) require the approval or consent of the shareholders of
the Company, any governmental body or authority or any other person or entity
other than those which have been obtained and are in full force and effect; and

            (b)        the representation and warranties contained in the Loan
Documents are true and correct in all material respects as of the date hereof
and no Default or Event of Default exists as of the date hereof.

        6.       Costs and Expenses. The Company agrees to pay, on demand, all
costs and expenses (including reasonable attorneys’ fees and disbursements) paid
or incurred by the Agent in connection with the negotiation, execution and
delivery of this Amendment No. 6.’

        7.       Governing Law. This Amendment No. 6 shall be governed by the
laws of the State of Wisconsin.

[remainder of page intentionally left blank]








X-4

--------------------------------------------------------------------------------

        8.       Full Force and Effect. The Credit Agreement, as amended by this
Amendment No. 6 remains in full force and effect.

LADISH CO., INC.
  BY:  Wayne E. Larsen         Its:  Vice President Law/Finance & Secretary


Revolving Loan     Commitment Percentage
$15,000,000.00 60% U.S. BANK NATIONAL ASSOCIATION, as the Agent and a Lender
  BY:  Jeffrey J. Janza         Its:  Vice President
 $10,000,000.00 40% JPMORGAN CHASE BANK, N.A. (successor by merger to BANK ONE,
NA), as a Lender
  BY:  James W. Engel         Its:  First Vice President











X-5